Citation Nr: 1314427	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for renal insufficiency associated with hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 1976.  He died on October [redacted], 2011.  The appellant claims as the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for renal insufficiency associated with hypertension and assigned a noncompensable rating, effective in June 2008.

Along with the death certificate, the Veteran's surviving spouse, in pertinent part, specifically requested to be appointed as a substitute claimant in place of the Veteran for "all open claims" and to receive any accrued benefits thereon.  As reflected in a VA Memorandum dated in April 2012 and a letter from the RO (that is, the St. Paul, Minnesota RO) to the appellant in April 2012, she was deemed to be a valid substitute claimant for the purposes of processing the Veteran's appeal to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

In December 2010 and September 2012 decisions, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system to ensure a total review of the evidence.  




FINDINGS OF FACT

1.  All relevant evidence necessary to decide the appeal has been obtained. 

2.  For the entire initial rating period, the service-connected renal insufficiency associated with hypertension more closely approximates a manifestation of noncompensable hypertension under diagnostic code 7101.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for renal insufficiency associated with hypertension have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115b, Diagnostic Code 7541 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2011 letter.  In this letter, VA informed the appellant that in order to substantiate a claim for a higher rating for the Veteran's service-connected disability, the evidence must show that such disability had gotten worse.  

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed the appellant it had to obtain any records held by any federal agency.  This letter also informed the appellant that on her behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the appellant that she could obtain private records herself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the February 2011 letter included the type of evidence necessary to establish a disability rating and effective date.  

Although the February 2011 notice was not issued before the December 2008 rating decision on appeal, the appellant has not been prejudiced, as the claim was readjudicated in the June 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's VA outpatient treatment records from June 2007 to May 2011 and VA examination reports dated November 2008, April 2009, and February 2011.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Pursuant to the Board's December 2010 remand instructions, the RO obtained and associated with the record outstanding VA treatment records from September 2008 to May 2011.  The RO also arranged for a VA examination in February 2011 and the associated laboratory reports were obtained and associated with the record.  That examination report reflects that the examiner conducted a thorough examination of the Veteran and noted all findings necessary for proper adjudication of the matter.  Hence, the Board concludes that the February 2011 examination with associated laboratory reports are adequate and substantially complied with the December 2010 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

Pursuant to the Board's September 2012 remand instructions, the RO sent the appellant a November 2012 VCAA notice letter consistent with Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 (2002), and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) regarding the claim on appeal.  VA's duty to assist is met.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the appellant relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Service-Connected Renal Insufficiency 

Pursuant to the rating criteria for diagnoses of the genitourinary system, the service-connected renal insufficiency associated with hypertension is rated as noncompensable (0 percent) from June 17, 2008 under Diagnostic Code 7541 for renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes.  See 38 C.F.R. § 4.115b.  Diagnostic Code 7541 indicates such renal involvement is to be rated as renal dysfunction.  

Pursuant to the rating criteria for dysfunctions of the genitourinary system, renal dysfunction is warranted a noncompensable (0 percent) rating for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101.  38 C.F.R. § 4.115a.  A 30 percent disability rating is provided for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  Id.  A 60 percent disability rating is warranted for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  Id.  An 80 percent disability rating is provided for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent disability rating is warranted for the required regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  

Pursuant to the rating criteria for diseases of the heart, Diagnostic Code 7101 provides that a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more with required continuous medication for control.  38 C.F.R. § 4.104.  A 20 percent disability rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent disability rating is assigned for diastolic pressure predominantly 130 or more.  Id.

After a full review of the record, the Board finds that a preponderance of the evidence is against an initial compensable disability rating for the service-connected renal insufficiency associated with hypertension for any period.  As discussed below, the evidence of record indicates the service-connected disability more closely approximates a manifestation of noncompensable hypertension under diagnostic code 7101.  

On VA examination for peripheral nerves in November 2008, the Veteran's medical history revealed, in pertinent part, hypertension treated with Amlodipine, Hydrochlorothiazide, and Lisinopril, and that his blood pressure has been fairly well controlled according to VA records.  The last recorded blood pressure was mildly elevated at 144 over 71 in October 2008, the Veteran has had mild elevation of serum creatinine about 1.5mg per dl, the BUN has been normal, and the urinalysis has shown no proteinuria.  Upon physical examination, there was no edema of the legs or ankles, and blood pressure was 146 over 70 and 142 over 72.  The Veteran was diagnosed with very mild renal insufficiency secondary to essential hypertension and unrelated to diabetes.

On VA examination through QTC Medical Services (QTC) in April 2009 for hypertension, the examiner documented the Veteran's current treatment included Lisinopril, Hydrochlorothiazide (Hctz), and Amlodipine to help control blood pressure.  Object findings revealed blood pressure readings of 130 over 84 (lying), 132 over 84 (sitting), and 134 over 86 (standing).  The examiner concluded the Veteran's hypertension was under control with medication. 

Most recently prior to his death in October 2011, the Veteran underwent a VA examination for the genitourinary system in February 2011.  The Veteran's medical history noted he had diabetes since the mid-1990s and hypertension for at least that long and was told in recent years that he had impaired kidney function.  Upon clinical evaluation, the examiner noted the affirmative presence of weight loss or gain, frequency (every 2-3 hours), hesistancy, weak stream, medications, and erectile dysfunction (for the last 3 years).  His blood pressure was 110 over 56 and examination of the extremities revealed no edema.  After a review of the physical and electronic record, the examiner noted the following: (1) laboratory studies in the past two years have been within normal limits for kidney function; (2) in 2007 and 2008 the Veteran had elevated creatinine and BUN possibly related to injury from an intravenous contrast agent used with a cardiac catherization; (3) no chronic renal disorder is currently present; and (4) the Veteran has not had proteinuria at any time thus there is no evidence of a chronic kidney condition due to diabetes mellitus.  The Veteran was diagnosed with diabetes mellitus, type II, essential hypertension, and obesity.

Review of pertinent VA laboratory reports reveal creatinine levels of 1.1 (July 2010), 1.2 (February 2011 and May 2011). 1.3 (December 2008 and September 2011), and 1.4 (January 2010), and BUN levels of 12 (February 2011). 14 (May 2011), 15 (July 2010 and February 2011), 16 (December 2008 and January 2010), and 21 (September 2011).  There were also no findings of albumin with hyaline and granular casts or red blood cells from urinalysis testing from July 2010 to September 2011.  

Review of the Veteran's VA outpatient treatment records further document blood pressure readings of 110 over 60 (November 2007), 108 over 60 (June 2008), 144 over 71 (October 2008), 130 over 76 (December 2008), 137 over 67 (March 2009), 124 over 76 (July 2009), 134 over 67 (October 2009), 120 over 70 (February 2010), 135 over 67 (May 2010), 132 over 68 (August 2010), 130 over 60 and 110 over 61 (March 2011), and 164 over 79 (May 2011).  His prescription for Amlodipine besylate, half tablet to be taken every day for blood pressure, was also noted along with a creatinine level of 1.5 in May 2008.

The Board acknowledges the documented systolic pressure reading during the appeal period of 164 (May 2011 VA outpatient treatment record) and that the Veteran took daily prescribed medication for his blood pressure.  However, in light of the Veteran's overall disability picture during the appeal period, the Board finds the weight of the evidentiary record does not more closely approximate a manifestation of systolic pressure predominantly 160 or more nor was there a history of diastolic pressure predominantly 100 or more with his required continuous medication for control.  Moreover, the Veteran has been granted a separate noncompensable disability rating for his hypertension, and that issue is not currently on appeal.  For the entire initial rating period, the most probative evidence of record demonstrates there were no findings of albumin with hyaline and granular casts, red blood cells, or edema related to the service-connected renal insufficiency, and documented creatinine levels from 1.1 to 1.5, BUN levels from 12 to 16 and 21, systolic pressure readings from 108 to 146 and 164, and diastolic pressure readings from 56 to 86.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by the Court in Schafrath v. Derwinski.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial compensable rating for the service-connected disability on appeal.  

Therefore, fully considering the lay and medical evidence of record, the Board finds that an initial compensable rating is not warranted for the service-connected renal insufficiency associated with hypertension for any period as it more closely approximates a manifestation of noncompensable hypertension under diagnostic code 7101.  38 C.F.R. §§ 4.3, 4.7. 

Neither the appellant nor the evidence of record raises the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected renal insufficiency associated with hypertension for any period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

An extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2012).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

In this case, the Board finds that the symptomatology and impairment of the service-connected renal insufficiency associated with hypertension is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The schedular rating criteria for renal dysfunction under 38 C.F.R. § 4.115b and for hypertension under Diagnostic Code 7101 specifically provides for the documented impairment creatinine levels from 1.1 to 1.5, BUN levels from 12 to 16 and 21, systolic pressure readings from 108 to 146 and 164, and diastolic pressure readings from 56 to 86.  Such symptomatology and impairment are contemplated in the currently assigned noncompensable rating under Diagnostic Codes 7541 and 7101.  As a result, referral for extra-schedular consideration for the service-connected disability on appeal is not required.  




(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable rating for renal insufficiency associated with hypertension is denied.



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


